DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 5, 7, 9-13, 18 and 20-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 14-17, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 8, directed to the invention(s) of the species of Fig. 4 does not require all the limitations of an allowable product claim, and claim 8 has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I (claims 1-3 and 18-20) and II (claims 14-17) as set forth in the Office action mailed on 8.30.2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Note: claim 8 is not rejoined as the restriction requirement between species A (Fig. 2) and B (Fig. 4) is not withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Coe (Reg. No. 67,382) on 3.16.2022.
The application has been amended as follows: 
In claim 3,  replace “the at least one semiconductor wall is” with --the first and second semiconductor walls are--.
Cancel claim 8 (the claim cannot be rejoined as it is drawn to a different embodiment than that of claim 1).
In claim 9, delete “the at least” in ln. 2.
In claim 13, replace “a node of application of a second voltage” with –the node of application of the first voltage--.
In claim 16, replace “the second voltage is second voltage is” with –the second voltage is--.
In claim 21, replace “claim 18” with --claim 20-- (change the dependency to claim 20).

Allowable Subject Matter
Claims 1-3, 5, 7, 9-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) each of the first and second semiconductor walls having a U-shape and claim 14) each of the first and second semiconductor walls having a U-shape and being spaced apart from one another as recited within the context of the claim, and, (claim 18) a second semiconductor wall having a third segment extending along the first direction and a pair of fourth segments extending from opposite ends of the third segment along the second direction, the fourth segments of the second semiconductor wall spaced apart from and facing the second segments of the first semiconductor wall as recited within the context of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 6-7, filed 3.10.2022, with respect to overcoming the drawing objections, 35 USC 112 rejections, and, prior art rejections of the previous Office Action have been fully considered and are persuasive. Claims 1-3, 5, 7, 9-18 and 20-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894